Citation Nr: 1130031	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  09-28 465	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected migraine headaches.

2.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.

3.  Entitlement to a compensable disability rating for fungus of the ears.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from March 1952 to March 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  

This matter was previously before the Board in November 2010 at which time it was remanded for additional development.  It is now returned to the Board. 


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not diagnosed during service and an acquired psychiatric disorder was not shown after service until 1999. 

2.  The weight of the competent evidence is against a conclusion that an acquired psychiatric disorder is etiologically related to service or migraine headaches, to include by way of aggravation.  

3.  Very frequent completely prostrating and prolonged attacks of migraine headaches are not shown.  

4.  Fungus of the ears is not currently active and does not result in aural polyps.  

5.  The service connected disabilities are migraine headaches, rated as 30 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and fungus of ears, rated noncompensable; the service connected disabilities combine to be 40 percent disabling. 

6.  The Veteran reports educational achievement through an Associate in Arts degree in accounting and work experience as an office manager, staff accountant, and controller.

7.  Service connected disability, by itself, does not preclude the Veteran from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated by service and is not proximately due to or a result of service connected migraine headaches.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010). 

2.  The criteria for a disability rating in excess of 30 percent for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2010).    

3.  The criteria for a compensable disability rating for fungus of the ears are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.87, Diagnostic Code 6201. (2010). 

4.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letters dated in May 2007, September 2007, June 2008, and March 2009.  The September 2007 letter informed the Veteran of the information needed to prevail on a claim for secondary service connection, and the March 2009 letter contained the relevant criteria for rating migraine headaches and being otherwise compliant with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The June 2008 and March 2009 letters contained citations to the diagnostic code for rating chronic non suppurative otitis media (Diagnostic Code 6201), and as the May 2011 supplemental statement of the case provided the Veteran with the criteria for a compensable rating under a potentially relevant diagnostic code for rating a skin disease (Diagnostic Code 7806-dermatitis or eczema) and included a discussion of the clinical evidence required for a compensable rating for suppurative otitis media (6200), the Veteran has not been prejudiced by the notice that he has been afforded with respect to the issue of entitlement to an increased rating for a fungus infection of the ears.  

As for the duty to assist, the service treatment reports, VA and private clinical reports, and a report from a determination by the Social Security Administration have been obtained.  As directed by the remand, the RO obtained additional VA outpatient treatment reports, dated through February 2011, and while the RO attempted to obtain additional records from the Social Security Administration as directed by the remand, no such records are available.  (See March 23, 2011 Formal Finding of Unavailability Memorandum).  Finally, the Veteran was afforded the VA examinations requested in the remand, to include a February 2011 VA psychiatric examination that produced sufficient information to determine if the Veteran has an acquired psychiatric disorder that is etiologically related to service or service connected migraine headaches and a January 2011 examination that produced sufficient clinical findings to determine the proper ratings to be assigned for migraine headaches and fungus of the ears.  Finally, reports from this examination and a December 2010 VA examination contain sufficient findings to determine if the Veteran is incapable of substantially gainful employment as requested by the remand.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  

Service Connection for an Acquired Psychiatric Disorder

Service connection means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for a psychosis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

During the pendency of this appeal, there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice prior to the amendment, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the claimant.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.
Service treatment records include a February 1952 entrance examination that indicates a normal psychiatric examination.  However, a January 1953 clinical record reflects that the Veteran was referred to a psychiatrist in October 1952 who opined that he was in the "borderline mentally deficient range" and that "he is of dubious value to the service."  The Veteran was diagnosed with an inadequate personality.  A February 1953 naval hospital report indicates that the Veteran's psychiatric illness dated back approximately ten months to the date of enlistment.  On one occasion, he was absent without leave for a period of twelve days because he could not stand extra work or criticism directed toward him.  The Veteran's petty officer considered him to be a "goof off" and a "wise guy." Psychometric tests revealed that the Veteran had a less than average ability to control himself and a high degree of sensitivity and anxiety.  There was also evidence of schizophrenic processes that the psychiatrist opined might become aggravated under continued stress or during service.  The Board of Medical Survey diagnosed him with an inadequate personality, opined that he was unfit for further duty, and recommended that he be discharged from service.  He was diagnosed with an inadequate personality and discharged from service in March 1953.

The first pertinent post-service clinical evidence is contained in reports from a January 1999 neuropsychology evaluation that resulted in the conclusion that the Veteran should be evaluated for potential treatment of anxiety, to include consideration of pharmacological agents.  A VA outpatient treatment report dated in February 1999 resulted in a diagnosis on Axis I of somatization disorder.  The Veteran reported a forty year history of anxiety at that time, and noted that such anxiety accompanied his work as an accountant.  On VA mental disorders examination in January 2008, the examiner noted the Veteran's in-service diagnosis of an "inadequate personality" and upon examination diagnosed him with anxiety disorder, not otherwise specified (NOS), and depressive disorder (NOS).  In describing his military history, the Veteran reported that he received psychotropic medication therein for anxiety for an onboard explosion.  The examiner opined that the Veteran's psychiatric disorders were less likely as not caused by or the result of his service-connected migraine headaches but that it was most likely that the Veteran had experienced intermittent relatively mild anxiety since his discharge from service.

Reports from the February 2011 VA psychiatric examination reflect review of the claims file to include a detailed discussion of the service treatment reports and post service evidence as set forth above.  The examiner noted that although the Veteran claimed to have had electroconvulsive therapy during service, the service treatment reports did not reflect such treatment as described by the Veteran.  Following the examination, the diagnosis was depressive disorder, NOS, and as to whether this condition was the result of service, the examiner stated as follows: 

The [V]etearn's service medical records indicate he was having problems adjusting to military life.  Although he was diagnosed with "Inadequate Personality," the records do not support a personality disorder.  There was no indication that the Veteran's symptoms were life-long personality traits that would constitute a personality disorder.  In fact, the symptoms were noted to have begun 10 months earlier and around the time of enlistment.  The c-file lack[s] any supporting documentation to suggest the [V]eteran received ongoing mental health treatment from the time of discharge until 2/99.  The symptoms reported and experienced by the Veteran while in the service would most likely (greater than 50/50 probability) have been secondary to problems with adjusting to military life.  [A]s such, upon his discharge from the military those stressors would have ended [and] any [of] the symptoms would have resolved.  The symptoms reported by the Veteran today would therefore not be the same as those seen in the service.  

With respect to the issue of whether the Veteran's psychiatric disability was etiologically related to the service connected migraine headaches, the examiner stated as follows:  

The Veteran was evaluated by C&P in 2008 and the symptoms were noted to have been less likely as not secondary to the service connected migraine headaches.  VA medical records show treatment for pain secondary to "painful nails and/or callus."  None of the VA medical records indicated he was being treated for depression secondary to migraine headaches.  None of the records suggested the Veteran's history of depression was exacerbated by the service connected headaches.  The Veteran identified a number of other stressors that are likely to cause him to experience symptoms of depression (current policies of the President, the wars in Iraq and Afghanistan, death of a close friend a month ago, and concerns about his wife's health - she has Trigeminal Neuralgia).  Although he claims to have an increase in the severity of his depression secondary to the service connected migraine headaches, there are no medical records to support the Veteran[s] claim.  [I]n fact, there are virtually no records where the Veteran's chief complaint was for his service connected headaches and there were no records showing depression as a chief complaint.  Virtually all records show the Veteran denied any other problems other than the reason he was being seen and most of the records dating back to 2005 are related to problems with his feet and him seeing a podiatrist.   

Applying the pertinent legal criteria to the facts as set forth above, the Board notes initially that the adjudication of the Board includes the responsibility of determining the weight to be given to the evidence of record, and this responsibility includes the authority to favor one medical opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  The United States Court of Appeals for Veterans Claims (Court) has held, for example, that a post-service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence. Grover v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion based upon speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Further, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion based on an inaccurate history provided by the Veteran is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).
 
With the above precedent in mind, the Board finds the opinion following the February 2011 opinion to be of greater probative value than the opinion rendered after the January 2008 VA examination that it was most likely that the Veteran experienced intermittent relatively mild anxiety since his discharge from service.  As support for this assertion, in contrast to the opinion that followed the January 2008 VA examination, the February 2011 opinion was preceded by a thorough review of the pertinenti clinical history, in particular the fact that the first evidence of treatment for psychiatric symptoms was in 1999, well over 40 years after separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  The January 2008 opinion offered no explanation for this lack of objective evidence of continuity of symptoms from service to 1999 and provided no rationale or support for its conclusion.  Moreover, to the extent the January 2008 opinion was based on the history provided by the Veteran at that time of his being provided psychotropic medication during service for anxiety for an onboard explosion, a fact not documented by the cotemporaneous evidence contained in the service treatment reports, this opinion is of limited probative value.  

In short and under the authority as set forth above, the Board simply finds the probative weight of the negative opinion following the February 2011 examination to exceed that of the positive opinion following the January 2008 VA examination at it was accompanied by a complete rationale rather than bare conclusion, supported by clinical evidence rather than resort to speculation, and included a complete explanation.   

While the Veteran is competent to assert that he has experienced symptoms of anxiety since service that are related to his in-service events, the credibility of these assertions has been brought in to question by the fact that, in addition to the undocumented treatment with psychotropic medication following the alleged in-service explosion, there is also no documentation in the service treatment reports that he was afforded the electroconvulsive therapy as he described at the February 2011 VA examination.  The Veteran is not competent to assert an etiologic link between the depressive disorder currently shown and service or the service-connected migraine headaches, as a layperson is not qualified to render a medical opinion regarding the etiology of disorders and disabilities.  Espiritu; cf. Jandreau.  The competent evidence that is of record, as determined above, weighs against a conclusion that the Veteran has a psychiatric disorder that was incurred in or aggravated by service or is etiologically related to his migraine headaches.   Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, the doctrine is not for application.  Gilbert, supra.  
 
Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Migraine Headaches

The Veteran's service-connected migraine headaches have been rated as 30 percent disabling pursuant to Diagnostic Code 8100.

According to Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability rating.  The maximum 50 percent disability rating is warranted where the migraine headaches are with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

The rating criteria do not define "prostrating;" nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

A June 2000 rating decision granted service connection for migraine headaches as secondary to headaches at a disability rating of 30 percent under Diagnostic Code 8100.  The rating has been continued until the present time.  Pertinet evidence to the adjudicators at that time included reports from a March 2000 VA examination that linked the Veteran's headaches to his hearing loss and tinnitus and indicated that while they were helped by medication, they occurred frequently with resulting interference with activities for approximately five to six hours at a time.  Additional pertinet evidence includes reports from a July 2002 VA examination that resulted in the examiner concluding that the Veteran "more likely than not" suffered from migraine headaches, which were described by the Veteran at that time as being preceded by some lightheadedness and dizziness and accompanied by photophobia.  He said at that time that the headaches could last from two hours to two days and occurred weekly. 

Additional pertinent evidence includes the Veteran describing "mostly" prostrating headaches that usually last for hours at a January 2008 VA neurological examination.  The Veteran reported that his headaches were occurring more often since his last VA compensation examination, with the headaches occurring daily and preventing work.  Photophobia and occasional vomiting associated with the headaches were described and the headaches were said to last hours at a time.  Medication relieved the pain.  Following the examination, the examiner concluded that the Veteran's headaches had no effects on usual daily activities and did not restrict employment.  

The evidence thereafter includes VA outpatient treatment reports dated through February 2001 that, as described above by the examiner who afforded the Veteran the VA psychiatric examination in that month, contain virtually no reference to treatment for headaches.  In addition, the conclusion following a VA examination completed in January 2011 to assess the severity of the Veteran's headaches was that none of the Veteran's headaches were prostrating.  The Veteran described the headaches as being prostrating less than half of the time at this examination, and the examiner stated that headaches posed mild limitations due to pain and decreased concentration during his episodes occurring two to three times a week. 

From the above evidence, even by the Veteran's own description, his headaches are only prostrating less than half of the time.  Thus, as the more objective findings from the examination in January 2001 was that none of the Veteran's migraine headaches were prostrating, the evidence weighs against a conclusion that the Veteran's headaches are "very frequent completely prostrating."  As such, an increased rating cannot be assigned under Diagnostic Code 8100.  Such a determination is also consistent with the conclusion following the January 2008 VA examination that the Veterans' headaches had no effects on usual daily activities and did not restrict employment and the conclusion following the January 2011 examination that his headaches only resulted in mild limitations.  In short therefore, an increased rating may not be assigned with application of the ratings schedule.  

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu, 2 Vet. App. at 494.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of positive evidence with the negative evidence to otherwise warrant a disability rating higher than 30 percent for migraine headaches.  The doctrine of reasonable doubt does not apply to this aspect of the Veteran's appeal.  Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Fungus of the Ears

The Veteran's service-connected fungus of the ears has been rated as noncompensable pursuant to Diagnostic Code 6201 which provides that chronic non suppurative otitis media with effusion is rated on the basis of hearing impairment.  38 C.F.R. § 4.87, Diagnostic Code 6201.  In this regard, the Board notes that the Veteran has already been service connected for bilateral hearing loss which has been rated as 10 percent disabling.

Diagnostic Code 6200 is also potentially applicable and provides that chronic suppurative otitis media, mastoiditis, or cholesteatoma during suppuration or with aural polyps warrants a 10 percent disability rating.  38 C.F.R. § 4.87, Diagnostic Code 6200.

Service connection for fungus of the ears was granted by a May 1954 rating decision.  A noncompensable disability rating was assigned and this rating has been continued until the present time.  Some of the recent clinical evidence pertinent to this disability includes a private clinical record dated in August 2006 that showed a scaly rash in the ears and an assessment of otitis externa media.  A June 2007 VA ear examination showed no external ear abnormalities such as scaling or discharge and no active ear disease, to include suppuration or polyps.  The most recent VA examination of the ears completed in January 2001 noted no aural polyps, no evidence of middle ear infections and no external canal abnormalities.  The conclusion was that the ear fungus was not active upon the examination and the condition posed no limitations on daily occupational and functional activities.   

From the above, it is clear that the Veteran's fungus infection of the ears is not active and involves no aural polyps.  As such, a 10 percent disability rating cannot be assigned under Diagnostic Code 6200.  As noted above, with respect to Diagnostic Code 6201, increased compensation would not be warranted under this diagnostic code even if the fungus was active and affecting hearing given the fact that service connection has already been granted for bilateral hearing loss at a10 percent disability rating.  As such, to assign a rating on the basis of hearing loss under Diagnostic Code 6201 would violate the principle against "pyramiding," or compensating a claimant twice for the same symptomatology.  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Finally, as the fungal infection is not active, a compensable disability rating could not be assigned under any of the diagnostic codes pertinent to diseases of the skin codified at 38 C.F.R. § 4.118.  In short, a compensable disability rating may not be assigned with application of the rating schedule. 

The Board has considered the statements of the Veteran as to the extent of his current symptoms, and he is certainly competent to report that his symptoms are worse.  Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu, 2 Vet. App. at 494.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of positive evidence with the negative evidence to otherwise warrant a compensable disability rating for fungus of the ears.  The doctrine of reasonable doubt does not apply to this aspect of the Veteran's appeal.  Gilbert, 1 Vet. App. at 49; Ortiz, 274 F. 3d at 1361.

Extraschedular/Final Considerations

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the schedular evaluations are not inadequate.  As indicated, ratings in excess of those currently assigned are provided for certain manifestations of the Veteran's service-connected migraine headaches and ear fungus, but those manifestations are not present in this case.  Moreover, the Board finds no evidence of an exceptional disability picture, as the service-connected residuals of these conditions have not shown functional limitation beyond that contemplated by the ratings currently assigned.  Accordingly, referral of this decision for extraschedular consideration is not indicated.  

In making the determinations above with respect to the claims for increased compensation, the Board fully respects the Veteran's sincere assertions as to why he believes he is entitled to increased compensation and does not question the credibility of these assertions for the purposes of this adjudication.  However, it finds the probative weight of this positive evidence to be overcome by the more objective negative evidence cited above.  Espiritu; cf. Jandreau.  Thus, as the probative weight of the negative evidence exceeds that of the positive, the claims for increased ratings for migraine headaches and fungus of the ears must be denied.    Gilbert, 1 Vet. App. at 49.   

TDIU

VA will grant a total disability rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining and retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The service connected disabilities as adjudicated by the RO and the Board in the decision above are migraine headaches, rated as 30 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and fungus of ears, rated as noncompensable.  The service connected disabilities combine to be 40 percent disabling.  As such, the service-connected disability does not meet the percentage rating standards for TDIU. 38 C.F.R. § 4.16(a). 

Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.

With respect to the Veteran's educational and employment background, he indicated to the VA examiner in February 2011 that he earned his high school degree through night school and had an Associate in Arts degree in accounting.  As listed in connection with a May 1997 Social Security Administration determination, the Veteran's work experience includes that as an office manager, staff accountant, and controller.  The Board is not bound by this determination of the Social Security Administration, and it is noted the basis of this award was non-service connected disabilities, to include lumbar disc disease, hypertension and liver cysts.  

A review of the record does not indicate to the undersigned that all employment is precluded solely due to service-connected disability.  In making this determination, the Board notes that in addition to the findings from the January 2008 examination that the Veteran's migraine headaches had no impact on employment as well as the January 2011 VA examination that headaches only resulted in mild limitations and fungus of the ears resulted in no limitations, a VA examination completed in December 2010 to assess the impact the service-connected tinnitus and hearing loss had on employment resulted in the conclusion that neither condition would render the Veteran unable to perform a "variety" of sedentary or physical employment.  While the Board does not question the credibility of the Veteran's assertions with regard to what he feels has been the impact of his service connected disabiities upon employment, there is no objective evidence finding the Veteran to be unemployable due solely to service connected disability.  Therefore, it is the Board's conclusion that all employment has not been precluded due solely to the Veteran's service-connected disability.  Thus, the RO's decision not to refer this issue to the Director of Compensation and Pension Service for consideration of a TDIU was correct.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied. See 38 C.F.R. § 5107(b); Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include as secondary to service-connected migraine headaches, is denied. 

A disability rating in excess of 30 percent for migraine headaches is denied. 

A compensable disability rating for fungus of the ears is denied.

Entitlement to a TDIU is denied. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


